Citation Nr: 1231350	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

An April 2008 Board decision denied service connection for the issue on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Consequent to a March 2009 Order granting a March 2009 Joint Motion for Remand (Joint Motion), the Veteran's appeal was remanded to the Board.  A letter was sent to the Veteran and his attorney in May 2009 in which the Veteran was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's re-adjudication.  No response was received.

Subsequently, September 2009 and March 2010 requests were made by the Board to obtain medical opinions as to the etiology of the Veteran's left ear hearing loss.  The Board again denied the Veteran's claim in an August 2010 decision.  The Veteran again appealed the denial to the Court.  A January 2012 memorandum decision of the Court vacated the August 2010 decision and remanded the issue to the Board for review.  An additional 90-day letter was sent to the Veteran and his attorney in April 2012.  A response was received from them in July 2012, accompanied by additional evidence and a waiver of RO review of that evidence. 


FINDING OF FACT

The Veteran's left ear hearing loss disability existed prior to his military service and was not permanently worsened beyond its natural progression as a result of his military service.


CONCLUSION OF LAW

The Veteran's preexisting left ear hearing loss disability was not aggravated by military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An October 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in March 2006.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration. 38 C.F.R. § 3.159 (c) (2) ; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in January 2006, March 2006, and June 2010 (with an additional examination in August 2011 having no bearing on the issue on appeal), with VA opinions obtained in October 2009 and April 2010.  These examinations were adequate for rating purposes.  See 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly indicate that the term noted denotes only those conditions recorded in examination reports; a history of pre-service conditions recorded at the time of examination does not constitute a notation of such conditions.  Id.; 38 C.F.R. § 3.304(b).

If a preexisting disability is noted upon entry into service, the Veteran cannot claim service connection for that disability on a direct basis, but may assert entitlement to service connection on the basis of aggravation.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. §  1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The July 1968 entrance examination noted that it used the American Standards Association (ASA) units.  To compare the threshold hearing levels to later examinations, the ASA units must be converted to the International Standard Organization (ISO) units.  The medical expert opinion in April 2010 provided a table used to convert ASA calibration to ISO calibration.  The table revealed that to convert ASA calibration to ISO calibration one adds the following decibels at each frequency: 10 dB at 500 Hz, 10 dB at 1000 Hz, 8.5 dB at 2000 Hz, 6 dB at 3000 Hz and 9.5 dB at 4000 Hz.  Thus, the Veteran's entrance examination shows the following threshold hearing levels for the left ear in ISO units, after having been converted from ASA units: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
19
11
40


As the entrance examination shows that the Veteran had hearing loss in the left ear of 40 dB in one of the required frequencies under VA regulations, the evidence reveals that the Veteran had a hearing loss disability under VA regulations prior to military service.  Hensley, 5 Vet. App. at 158.  As a left ear hearing loss disability was noted on entrance, the presumption of soundness does not apply.  See 38 U.S.C.A § 1111, 1137 (West 2002). 

At the January 1973 service separation examination, the Veteran's hearing acuity was recorded as follows, as noted in ISO units:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
15
30


Comparing the numerical figures in terms of ISO units for both the July 1968 service entrance examination and January 1973 service separation examination reflects that the Veteran's left ear hearing disability did not increase in severity during military service except at 1000 Hertz and 3000 Hertz, and then, to the extent of 5 decibels or less.  Ultimately, the pure tone decibel loss results from both examinations reflect that the Veteran's hearing acuity was essentially the same as measured at the enlistment examination, and most importantly, was not higher at 4000 Hertz, where the degree of hearing loss noted on the July 1968 service entrance examination had originally constituted a hearing loss disability for VA purposes.

Furthermore, the two medical opinions of record as to the aggravation issue both conclude that the Veteran's left ear hearing loss was not aggravated, defined as not permanently worsened beyond the natural progression of the condition, during military service.  The October 2009 VA opinion noted that there was no significant change in hearing for the left ear from the time of enlistment to military separation and that it was less likely than not that the left ear hearing was aggravated beyond normal progression during service.  Similarly, the April 2010 VA opinion concluded that the service entrance examination testing showed a left ear hearing disability at 4000 and 6000 Hz prior to military service, which was subsequently stable at discharge, and that as the 4000 and 6000 Hertz frequencies were most susceptible to acoustic trauma, they would likely have shown increased pure tone decibel loss had additional acoustic trauma occurred. 

The January 2012 Memorandum Decision specifically indicated that the Board's August 2010 decision was lacking as it did not address what the Court characterized as favorable evidence within the March 2006 VA examination report, specifically that the Veteran's left ear hearing loss was mild to moderate at 4000 Hertz to 6000 Hertz at entrance and moderate to severe at 4000 Hertz to 6000 Hertz at separation.  Although that wording suggests an uptick in pure tone decibel loss between the time of the Veteran's July 1968 service entrance examination and his January 1973 service separation examination, it is not clear on what basis the examiner made this finding.  As noted above, the results as converted show that a minimal, if any, increase occurred and the March 2006 examiner himself noted that the change was not significant.  More importantly, nothing in that language constitutes a medical finding of aggravation, in the sense that a permanent worsening occurred that was not due to the natural progression of the condition.  It is beyond the purview of the non-medical entities of the Court or of the Board to interpret the examiner's language to find that it did or did not constitute aggravation as defined above.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the Board finds that the this evidence has less probative value than the October 2009 and April 2010 VA opinion which provide clear opinions supported by adequate rational.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the Veteran's claim for service connection must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


